Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 13, 2016

                                       No. 04-16-00213-CV

                           EATX COFFEE, LLC d/b/a Cuvee Coffee,
                                      Appellant

                                                 v.

                    TEXAS ALCOHOLIC BEVERAGE COMMISSION,
                                   Appellee

                       From the 345th District Court, Travis County, Texas
                              Trial Court No. D-1-GN-15-005355
                          Honorable Gisela D. Triana, Judge Presiding


                                          ORDER
        On February 1, 2016, the trial court granted the Texas Alcoholic Beverage Commission’s
plea to the jurisdiction. On March 2, 2016, Appellant filed its notice of appeal. On March 7,
2016, Appellant filed an opposed motion for extension of time to file a notice of appeal. See
TEX. R. APP. P. 26.3.
        A party may appeal an interlocutory order that grants or denies a plea to the jurisdiction.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West Supp. 2016); see Tex. A & M Univ.
Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007). But an order that grants a plea to the
jurisdiction and disposes of all pending claims against all parties is a final, appealable order, and
the accelerated appellate timetable does not apply. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (final judgment); see also Farm Bureau County Mut. Ins. Co. v. Rogers,
455 S.W.3d 161, 163 (Tex. 2015) (same); Saifi v. City of Tex. City, No. 14-13-00815-CV, 2015
WL 1843540, at *3 (Tex. App.—Houston [14th Dist.] Apr. 23, 2015) (mem. op.) (“Because
[appellant] appeals from a final judgment disposing of all parties and claims before the trial
court, the City is incorrect that the judgment is interlocutory and subject to an accelerated
appellate timetable.”); Fox v. Wardy, 318 S.W.3d 449, 452 (Tex. App.—El Paso 2010, pet.
denied) (same). For a regular appeal, the notice of appeal is due within thirty days after the
judgment is signed. See TEX. R. APP. P. 26.1(a).
        Here, the trial court’s February 1, 2016 order granted the State’s plea to the jurisdiction,
and the order expressly states it is a final judgment. There are no pending claims that remain
before the trial court in this cause. See Lehmann, 39 S.W.3d at 195; Saifi, 2015 WL 1843540, at
*3. Appellant’s notice of appeal was timely filed; its motion for extension of time to file a notice
of appeal is moot.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court